Name: Commission Regulation (EC) No 1284/2003 of 17 July 2003 concerning tenders notified in response to the invitation to tender for the import of sorghum issued in Regulation (EC) No 699/2003
 Type: Regulation
 Subject Matter: trade policy;  trade;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32003R1284Commission Regulation (EC) No 1284/2003 of 17 July 2003 concerning tenders notified in response to the invitation to tender for the import of sorghum issued in Regulation (EC) No 699/2003 Official Journal L 180 , 18/07/2003 P. 0048 - 0048Commission Regulation (EC) No 1284/2003of 17 July 2003concerning tenders notified in response to the invitation to tender for the import of sorghum issued in Regulation (EC) No 699/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals(1), as last amended by Commission Regulation (EC) No 1104/2003(2), and in particular Article 12(1) thereof,Whereas:(1) An invitation to tender for the maximum reduction in the duty on sorghum imported into Spain was opened pursuant to Commission Regulation (EC) No 699/2003(3).(2) Article 5 of Commission Regulation (EC) No 1839/95(4), as last amended by Regulation (EC) No 2235/2000(5), allows the Commission to decide, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and on the basis of the tenders notified to make no award.(3) On the basis of the criteria laid down in Articles 6 and 7 of Regulation (EC) No 1839/95 a maximum reduction in the duty should not be fixed.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1No action shall be taken on the tenders notified from 11 to 17 July 2003 in response to the invitation to tender for the reduction in the duty on imported sorghum issued in Regulation (EC) No 699/2003.Article 2This Regulation shall enter into force on 18 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 99, 17.4.2003, p. 29.(4) OJ L 177, 28.7.1995, p. 4.(5) OJ L 256, 10.10.2000, p. 13.